DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on 04/25/2022.
Response to Amendment
The amendment filed on 04/25/2022 is being entered. The objections to claims 1, 19, and 27 are overcome. Claims 1-27 are pending. Claims 1, 4-5, 8, 13, 19-22, and 27 are currently amended. The amendment to claims 1, 19, and 27 does not overcome the rejection under 35 U.S.C. 103.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5 and 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 and 19 both recite determine a road feature that negates the potential turn-across-path event, claim 5 and 21 then both recite determine a presence of the road feature that negates the potential turn-across-path event. Therefore, claims 5 and 21 fail to further limit claims 1 and 19.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 15, 17-19, 21, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (U.S. Publication No. 2016/0207534 A1) hereinafter Nishimura further in view of Kuffner et al. (U.S. Publication No. 2019/011917 A1) hereinafter Kuffner
Regarding claim 1, Nishimura discloses a navigation system for a host vehicle, the navigation system comprising: at least one processor comprising circuitry and a memory, wherein the memory includes instructions that when executed by the circuitry cause the at least one processing device to [see Paragraph 0057 – discusses that an electronic control unit having a memory and a processing unit to execute programs]: receive,
receive one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identify, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a projected trajectory of the oncoming target vehicle extending ahead of a current location of the oncoming target vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated, and see Figure 6B below - depicts that projected trajectory (Cn2, Cn1) extending ahead of the oncoming vehicle N]; 

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

determine that a planned trajectory for the host vehicle includes a turn that crosses the projected trajectory of the oncoming target vehicle at a turn-across-path location and is indicative of a potential turn-across-path event [see Paragraph 0082 - discusses that vehicle course calculating unit calculates the vehicle course using vehicle speed and yaw rate (see Figure 6B below - depicts a turn being calculated Cm3), and see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, see Figure 2 below - depicts where the trajectories of the vehicles (Cm1 and Cn1 intersect - turn-across-path location), when the vehicle M begins to turn on the curve the trajectory then will be adjusted to reflect the change (see Figure 6B below - depicts a turn Cm3) and see Figure 2 below – when the vehicle M (host) begins to turn cM1 will be reflected with a turn (displayed in Figure 6B – Cm3), the courses will then intersect];

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura


    PNG
    media_image2.png
    660
    537
    media_image2.png
    Greyscale

Figure 2 of Nishimura

determine a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implement the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [[see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and

    PNG
    media_image3.png
    598
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    459
    media_image4.png
    Greyscale

Figure 7A of Nishimura 		Figure 7B of Nishimura

forego the remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event if the oncoming target vehicle is determined to be approaching a road feature that negates the potential turn-across-path event, the road feature that negates the potential turn-across-path event including a curvature of a road detected in the one or images [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed], indicating the oncoming target vehicle will turn to follow the curvature of the road prior to reaching the turn-across-path location [see Paragraph 0091 - discusses that the oncoming vehicle is determined to be travelling on a curve (using laser radar), see Paragraph 0098 - discusses that the oncoming vehicle course calculating unit calculates the course of the vehicle (see Paragraph 0075 - discusses that the oncoming vehicle curve traveling determining unit determines that a vehicle is travelling on a curve (turning) using velocity vectors of the oncoming vehicle), see Paragraph 0099 - discusses that the courses of the vehicles can intersect but the times at which the vehicles would intersect are not conflicting (no collision) - the oncoming vehicle course calculating unit determines oncoming vehicle course using velocity vectors and the oncoming vehicle detecting unit determines that the oncoming vehicle travels on a curve based on images (see Paragraph 0070), therefore the oncoming vehicle is determined to follow the curve (turning) and does not reach (prior) the turn across path location because the vehicle turns to follow the curve].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

	However, Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

	Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory extending ahead of the vehicle, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image5.png
    461
    658
    media_image5.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projected trajectory as taught by Nishimura to be indicated by at least one aspect of a representation of the oncoming target vehicle as taught by Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].
	
Regarding claim 2, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein the remedial action includes braking of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a brake actuator].

Regarding claim 3, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein the remedial action includes changing a heading direction of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a steering actuator].

Regarding claim 5, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to: analyze the one or more images to determine a presence of the road feature that negates the potential turn-across-path event [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed].

Regarding claim 6, Nishimura and Kuffner disclose the invention with respect to claim 2. 
Nishimura further discloses wherein the road feature includes a road edge [see Paragraph 0033 - discusses detecting H1 and H2 of a road (edges)].

Regarding claim 7, Nishimura and Kuffner disclose the invention with respect to claim 5. Nishimura further discloses wherein the road feature includes a lane marking [see Paragraph 0033 – discusses detecting lane marking H1-H3 of curved roads].

Regarding claim 8, Nishimura and Kuffner disclose the invention with respect to claim 5. Nishimura further discloses wherein the road feature includes a structure of a road detected in the one or more images [see Paragraphs 0033 and 0074 – discusses detecting guard rails of curved roads using a camera]

Regarding claim 15, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a heading direction of the host vehicle for a predetermined distance ahead of the host vehicle [see Paragraph 0039 and see Figure 6B below – depicts calculating the vehicle M course based on the direction the vehicle M is travelling].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 17, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine a heading direction of the oncoming target vehicle based on analysis of the one or more images [see Paragraph 0041 and see Figure 6B below – depicts calculating the vehicle N course based on the direction the vehicle N is travelling].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 18, Nishimura and Kuffner disclose the invention with respect to claim 1. Nishimura further discloses wherein foregoing the remedial action for the host vehicle includes forgoing application of brakes of the host vehicle [see Paragraph 0086 - discusses avoidance control includes controlling a brake actuator].

Regarding claim 19, Nishimura discloses a method for navigating a host vehicle, the method comprising:
receiving one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identifying, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a projected trajectory of the oncoming target vehicle extending ahead of a current location of the oncoming target vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated, and see Figure 6B below - depicts that projected trajectory (Cn2, Cn1) extending ahead of the oncoming vehicle N]; 

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

determining that a planned trajectory for the host vehicle includes a turn that crosses the projected trajectory of the oncoming target vehicle at a turn-across-path location and is indicative of a potential turn-across-path event [see Paragraph 0082 - discusses that vehicle course calculating unit calculates the vehicle course using vehicle speed and yaw rate (see Figure 6B below - depicts a turn being calculated Cm3), and see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, see Figure 2 below - depicts where the trajectories of the vehicles (Cm1 and Cn1 intersect - turn-across-path location), when the vehicle M begins to turn on the curve the trajectory then will be adjusted to reflect the change (see Figure 6B below - depicts a turn Cm3) and see Figure 2 below – when the vehicle M (host) begins to turn cM1 will be reflected with a turn (displayed in Figure 6B – Cm3), the courses will then intersect];

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

    PNG
    media_image2.png
    660
    537
    media_image2.png
    Greyscale

Figure 2 of Nishimura

determining a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implementing the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and 

    PNG
    media_image3.png
    598
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    459
    media_image4.png
    Greyscale

Figure 7A of Nishimura 		Figure 7B of Nishimura


foregoing the remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event if the oncoming target vehicle is determined to be approaching a road feature that negates the potential turn-across-path event, the road feature that negates the potential turn-across-path event including a curvature of a road detected in the one or images [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed], indicating the oncoming target vehicle will turn to follow the curvature of the road prior to reaching the turn-across-path location [see Paragraph 0091 - discusses that the oncoming vehicle is determined to be travelling on a curve (using laser radar), see Paragraph 0098 - discusses that the oncoming vehicle course calculating unit calculates the course of the vehicle (see Paragraph 0075 - discusses that the oncoming vehicle curve traveling determining unit determines that a vehicle is travelling on a curve (turning) using velocity vectors of the oncoming vehicle), see Paragraph 0099 - discusses that the courses of the vehicles can intersect but the times at which the vehicles would intersect are not conflicting (no collision) - the oncoming vehicle course calculating unit determines oncoming vehicle course using velocity vectors and the oncoming vehicle detecting unit determines that the oncoming vehicle travels on a curve based on images (see Paragraph 0070), therefore the oncoming vehicle is determined to follow the curve (turning) and does not reach (prior) the turn across path location because the vehicle turns to follow the curve].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

However, Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

	Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image5.png
    461
    658
    media_image5.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projected trajectory as taught by Nishimura to be indicated by at least one aspect of a representation of the oncoming target vehicle as taught by Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].

Regarding claim 21, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses analyzing the one or more images to determine a presence of the road feature that negates the potential turn-across-path event [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed].

Regarding claim 24, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses wherein the planned trajectory of the host vehicle is determined based on a heading direction of the host vehicle for a predetermined distance ahead of the host vehicle [see Paragraph 0039 and see Figure 6B below – depicts calculating the vehicle M course based on the direction the vehicle M is travelling].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 26, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses wherein the heading direction of the oncoming target vehicle is determined based on analysis of the one or more images [see Paragraph 0041 and see Figure 6B below – depicts calculating the vehicle N course based on the direction the vehicle N is travelling].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

Regarding claim 27, Nishimura discloses a non-transitory computer-readable medium storing instructions for performing a method for navigating a host vehicle [see Paragraph 0057 – discusses an electronic control unit that has programs stored and causes a processing unit to execute the programs], the method comprising: 
receiving one or more images captured by a camera, the one or more images being representative of an environment of the host vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, and whether the own vehicle is travelling on a curve]; 
identifying, based on analysis of the one or more images, an oncoming target vehicle in the environment of the host vehicle, wherein the oncoming target vehicle is associated with a projected trajectory of the oncoming target vehicle extending ahead of a current location of the oncoming target vehicle [see Paragraphs 0030-0031 - discusses a camera detects another (oncoming) vehicle, see Paragraph 0097 - discusses that a course of the oncoming vehicle is calculated, and see Figure 6B below - depicts that projected trajectory (Cn2, Cn1) extending ahead of the oncoming vehicle N]; 

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

determining that a planned trajectory for the host vehicle includes a turn that crosses the projected trajectory of the oncoming target vehicle at a turn-across-path location and is indicative of a potential turn-across-path event [see Paragraph 0082 - discusses that vehicle course calculating unit calculates the vehicle course using vehicle speed and yaw rate (see Figure 6B below - depicts a turn being calculated Cm3), and see Paragraph 0099 - discusses determining whether the course of the own vehicle and oncoming vehicle overlaps, see Figure 2 below - depicts where the trajectories of the vehicles (Cm1 and Cn1 intersect - turn-across-path location), when the vehicle M begins to turn on the curve the trajectory then will be adjusted to reflect the change (see Figure 6B below - depicts a turn Cm3) and see Figure 2 below – when the vehicle M (host) begins to turn cM1 will be reflected with a turn (displayed in Figure 6B – Cm3), the courses will then intersect];

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

    PNG
    media_image2.png
    660
    537
    media_image2.png
    Greyscale

Figure 2 of Nishimura

determining a remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event [see Paragraph 0100 - discusses that avoidance control is performed based on whether courses overlap at a point in time]; 
implementing the remedial action if the oncoming target vehicle is determined to be not approaching a road feature that negates the potential turn-across-path event [see Figures 7A-7B below - if the oncoming vehicle or own vehicle is not travelling on a curve (S103:NO), then the own vehicle course and oncoming vehicle course are calculated (S106), then an intersection at a point in time is determined for the courses of the vehicles (S107:YES), and finally avoidance control of is performed (S108)]; and 

    PNG
    media_image3.png
    598
    463
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    501
    459
    media_image4.png
    Greyscale

Figure 7A of Nishimura 		Figure 7B of Nishimura

foregoing the remedial action for the host vehicle in response to the oncoming target vehicle and the potential turn-across-path event if the oncoming target vehicle is determined to be approaching a road feature that negates the potential turn-across-path event, the road feature that negates the potential turn-across-path event including a curvature of a road detected in the one or images [see Figures 7A-7B above - if the own vehicle is determined to be travelling on a curve (see Figure 6B below - depicts oncoming vehicle approaching a curve, own vehicle determines oncoming vehicle is approaching a curve while own vehicle is determined to be on the curve)  (S103:YES), then own vehicle course and oncoming vehicle course are calculated (S106), then it is determined whether the courses intersect at a point in time, courses cross but there is no intersect at a point in time (not a collision) (S107:NO), then avoidance control is not performed], indicating the oncoming target vehicle will turn to follow the curvature of the road prior to reaching the turn-across-path location [see Paragraph 0091 - discusses that the oncoming vehicle is determined to be travelling on a curve (using laser radar), see Paragraph 0098 - discusses that the oncoming vehicle course calculating unit calculates the course of the vehicle (see Paragraph 0075 - discusses that the oncoming vehicle curve traveling determining unit determines that a vehicle is travelling on a curve (turning) using velocity vectors of the oncoming vehicle), see Paragraph 0099 - discusses that the courses of the vehicles can intersect but the times at which the vehicles would intersect are not conflicting (no collision) - the oncoming vehicle course calculating unit determines oncoming vehicle course using velocity vectors and the oncoming vehicle detecting unit determines that the oncoming vehicle travels on a curve based on images (see Paragraph 0070), therefore the oncoming vehicle is determined to follow the curve (turning) and does not reach (prior) the turn across path location because the vehicle turns to follow the curve].

    PNG
    media_image1.png
    335
    357
    media_image1.png
    Greyscale

Figure 6B of Nishimura

However, Nishimura fails to disclose that the projected trajectory is being indicated by at least one aspect of a representation of the oncoming target vehicle in the one or more images.

	Kuffner discloses a projected trajectory being indicated by at least one aspect of a representation of an oncoming target vehicle in one or more images [see Paragraph 0042 - discusses using cameras to detect objects and transform them into visual signals, and see Paragraph 0034 - discusses that the visual signals are displayed, see Figure 5 below - depicts an oncoming vehicle 512 in an environment with the host vehicle 10, and the oncoming vehicle projected trajectory, see Paragraph 0154 - discusses that this information is displayed].

    PNG
    media_image5.png
    461
    658
    media_image5.png
    Greyscale

Figure 5 of Kuffner

Kuffner suggests that by generating driving plans for maneuvering a vehicle using detected information (being displayed) based on the autonomous operation system, that the autonomous operation system provides user assistance [see Paragraphs 0002-0003].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the projected trajectory as taught by Nishimura to be indicated by at least one aspect of a representation of the oncoming target vehicle as taught by Kuffner in order to provide user assistance in autonomous vehicles [Kuffner, see Paragraphs 0002-0003].

Claims 10-12, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Rittger et al. (U.S. Publication No. 2018/0370528 A1) hereinafter Rittger.

Regarding claim 10, Nishimura and Kuffner disclose the invention with respect to claim 1.
However, the combination of Nishimura and Kuffner fails to disclose wherein the turn-across-path event is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road
Rittger discloses wherein the turn-across-path event is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road [see Paragraph 0006 - discusses that the collision between vehicles is based on the future motions of the vehicles, see Figure 3 below - depicts the vehicle 1 taking a left turn, however the vehicle 1 can take a right turn instead and the second vehicle 2 can take a left turn (both from the right lane driving jurisdictions) and both trajectories would still intersect, see Paragraph 0038 - discusses calculating the trajectory of vehicles using the boundaries (lane markings for the vehicles), see Paragraphs 0027-0028 - discusses that the vehicle 1 determines future paths and intersections based on the camera data (images)].

    PNG
    media_image6.png
    371
    334
    media_image6.png
    Greyscale

Figure 3 of Rittger
Rittger suggests that by determining path intersects (for two vehicles) at a traffic intersection helps reduce risk of collision [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turn-across-path event as taught by Nishimura to include a turn-across-path event that is associated with a right turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a right lane driving jurisdiction, and the road feature is a right hand bend or turn in the road as taught by Rittger in order to reduce risk of collision at traffic intersections [Rittger, see Paragraph 0002].

Regarding claim 11, Nishimura and Kuffner disclose the invention with respect to claim 1.
However, the combination of Nishimura and Kuffner fails to disclose wherein the turn-across-path event is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road.
Rittger discloses wherein the turn-across-path event is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road [see Paragraph 0006 - discusses that the collision between vehicles is based on the future motions of the vehicles, see Figure 3 below - depicts the vehicle 10 taking a left turn, however the vehicle 1 can take a left turn instead and the second vehicle 2 can take a right turn (both from the left lane driving jurisdictions) and both trajectories would still intersect, see Paragraph 0038 - discusses calculating the trajectory of vehicles using the boundaries (lane markings for the vehicles), see Paragraphs 0027-0028 - discusses that the vehicle 1 determines future paths and intersections based on the camera data (images)].

    PNG
    media_image6.png
    371
    334
    media_image6.png
    Greyscale

Figure 3 of Rittger
Rittger suggests that by determining path intersects (for two vehicles) at a traffic intersection helps reduce risk of collision [see Paragraph 0002].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the turn-across-path event as taught by Nishimura to include a turn-across-path event that is associated with a left turn of the host vehicle across the projected trajectory of the oncoming target vehicle, the oncoming target vehicle and the host vehicle are located in a left lane driving jurisdiction, and the road feature is a left hand bend or turn in the road as taught by Rittger in order to reduce risk of collision at traffic intersections [Rittger, see Paragraph 0002].

Regarding claim 12, Nishimura and Kuffner disclose the invention with respect to claim 1. 
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to: determine a location of the host vehicle; determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction; and determine that the oncoming target vehicle is approaching the road feature that negates the potential turn-across-path event based on the determination that the location of the host vehicle is a left lane or a right lane driving jurisdiction.
Rittger discloses wherein execution of the instructions included in the memory further cause the at least one processor to: 
determine a location of the host vehicle [see Paragraph 0026 - discusses using the camera, the vehicle 1 determines its position relative to the roadway]; 
determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction [see Paragraph 0026 - discusses using the camera, the vehicle 1 determines its position relative to the roadway (right hand jurisdiction)]; and 
determine that the oncoming target vehicle is approaching the road feature that negates the potential turn-across-path event based on the determination that the location of the host vehicle is a left lane or a right lane driving jurisdiction [see Paragraphs 0037-0038 - discusses that when boundaries are determined (detected by a camera), then trajectories based off the boundaries are determined, if the second vehicle follows the lane marking (maintains safety distance) then the vehicle proceeds and no emergency action (warning output) is initiated].
Rittger suggests that detecting roadway boundaries (road features) assists in reducing risk when executing maneuvers when there is a second (oncoming) vehicle [see Paragraph 0014] and that searching for roadway markings help precisely estimate a vehicles path [see Paragraph 0029].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to determine a location of the host vehicle; determine whether the location of the host vehicle is a left lane or a right lane driving jurisdiction; and determine that the oncoming target vehicle is approaching the road feature that negates the potential turn-across-path event based on the determination that the location of the host vehicle is a left lane or a right lane driving jurisdiction as taught by Rittger in order to reduce risk when executing maneuvers and precisely estimate vehicle paths [Rittger, see Paragraphs 0014 and 0029].

Regarding claim 14, Nishimura and Kuffner disclose the invention with respect to claim 1. 
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road.
 Rittger discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road [see Paragraph 0030 - discusses determining a safety clearance for the vehicle 1 and second vehicle 2, the safety clearance is a distance the vehicles maintain in order to avoid collision (the part of the road vehicle 1 is allowed to drive with respect to vehicle 2 trajectory)].
Rittger suggests that the safety distance is used to avoid collisions between vehicles [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the processor as taught by Nishimura to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road as taught by Rittger in order to avoid collisions [Rittger, see Paragraph 0030].

Regarding claim 23, Nishimura and Kuffner disclose the invention with respect to claim 19. 
However, the combination of Nishimura and Kuffner fails to disclose wherein the planned trajectory of the host vehicle is determined based on analysis of the one or more images to determine free space associated with a road.
Rittger discloses wherein the planned trajectory of the host vehicle is determined based on analysis of the one or more images to determine free space associated with a road [see Paragraph 0030 - discusses determining a safety clearance for the vehicle 1 and second vehicle 2, the safety clearance is a distance the vehicles maintain in order to avoid collision (the part of the road vehicle 1 is allowed to drive with respect to vehicle 2 trajectory)].
Rittger suggests that the safety distance is used to avoid collisions between vehicles [see Paragraph 0030].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method as taught by Nishimura to determine the planned trajectory of the host vehicle based on analysis of the one or more images to determine free space associated with a road as taught by Rittger in order to avoid collisions [Rittger, see Paragraph 0030].

Claims 4, 13, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Buerkle et al. (U.S. Publication No. 2015/0224988 A1) hereinafter Buerkle.

Regarding claim 4, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Kuffner further discloses wherein execution of the instructions included in the memory further cause the at least one processor to: 
determine, from a stored map, a lane of travel of the oncoming target vehicle [see Paragraph 0060 - discusses that the other vehicles (obstacles) and their lane position are determined from maps, and see Paragraph 0031 - discusses that the vehicle stores digital maps]; and 
determine, from the stored map, a target trajectory associated with the lane of travel of the oncoming target vehicle [see Paragraph 0121 - discusses that the other vehicles maneuvers are determined from a digital map, and see Paragraph 0031 - discusses that the vehicle stores the digital maps].
Kuffner suggests that using digital maps helps identify the environment surround the vehicle and the location of the vehicle on roadways [see Paragraph 0057].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner in order to help identify the environment surround the vehicle and the location of the vehicle on roadways [Kuffner, see Paragraph 0057].

However, the combination of Nishimura and Kuffner fails to disclose wherein the target trajectory includes the bend associated with the curvature of a road.

Buerkle discloses wherein a target trajectory includes a bend associated with the curvature of a road [see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle includes a bend associated with the curvature of the road].

    PNG
    media_image7.png
    639
    388
    media_image7.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement (trajectories) along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner to include a prediction of trajectories for oncoming vehicles travelling on bends associated with the curvature of the road as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Regarding claim 13, Nishimura and Kuffner disclose the invention with respect to claim 1. 
Nishimura further discloses wherein execution of the instructions included in the memory further cause the at least one processor to: determine, based on analysis of at least two of the one or more images, a lane of travel of the oncoming target vehicle based on a motion of the oncoming target vehicle [see Paragraph 0070 - discusses detecting, using a camera, the oncoming vehicle in the opposing lane as it approaches the own vehicle].
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to:
determine, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with the curvature of the road.

Buerkle discloses wherein execution of the instructions included in the memory further cause the at least one processor to:
determine, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with the curvature of the road [see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle includes a bend associated with the curvature of the road].

    PNG
    media_image7.png
    639
    388
    media_image7.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement (trajectories) along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to include a target trajectory that includes a bend associated with the curvature of the road as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Regarding claim 20, Nishimura and Kuffner disclose the invention with respect to claim 19. 
Kuffner further discloses: 
determining, from a stored map, a lane of travel of the oncoming target vehicle [see Paragraph 0060 - discusses that the other vehicles (obstacles) and their lane position are determined from maps, and see Paragraph 0031 - discusses that the vehicle stores digital maps]; and 
determining, from the stored map, a target trajectory associated with the lane of travel of the oncoming target vehicle [see Paragraph 0121 - discusses that the other vehicles maneuvers are determined from map, and see Paragraph 0031 - discusses that the vehicle stores digital maps].
Kuffner suggests that using digital maps helps identify the environment surround the vehicle and the location of the vehicle on roadways [see Paragraph 0057].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner in order to help identify the environment surround the vehicle and the location of the vehicle on roadways [Kuffner, see Paragraph 0057].

However, the combination of Nishimura and Kuffner fails to disclose wherein the target trajectory includes the bend associated with the curvature of a road.

Buerkle discloses wherein a target trajectory includes a bend associated with the curvature of a road [see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle includes a bend associated with the curvature of the road].

    PNG
    media_image7.png
    639
    388
    media_image7.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement (trajectories) along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to use stored maps to determine a lane of travel of the oncoming target vehicle and a target trajectory associated with the lane of travel of the oncoming target vehicle as taught by Kuffner to include a prediction of trajectories for oncoming vehicles travelling on bends associated with the curvature of the road as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Regarding claim 22, Nishimura and Kuffner disclose the invention with respect to claim 19. Nishimura further discloses determining, based on analysis of at least two of the one or more images, a lane of travel of the oncoming vehicle based on a motion of the oncoming target vehicle [see Paragraph 0070 - discusses detecting, using a camera, the oncoming vehicle in the opposing lane as it approaches the own vehicle].
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to:
determining, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with the curvature of the road.

Buerkle discloses wherein execution of the instructions included in the memory further cause the at least one processor to:
determining, based on the motion, a target trajectory associated with the lane of travel of the oncoming target vehicle, wherein the target trajectory includes a bend associated with the curvature of the road [see Figure 7 below - depicts a bend in a road, and where a target trajectory 410 of an oncoming vehicle includes a bend associated with the curvature of the road].

    PNG
    media_image7.png
    639
    388
    media_image7.png
    Greyscale

Figure 7 of Buerkle

Buerkle suggests that by predicting vehicle movement (trajectories) along circular paths (bends), unnecessary interventions of vehicle handling by driver assistance systems is reduced [see Paragraph 0031].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to include a target trajectory that includes a bend associated with the curvature of the road as taught by Buerkle in order to reduce unnecessary interventions of vehicle handling by the driver assistance system along circular roads [Buerkle, see Paragraph 0031].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Matei et al. (U.S. Publication No. 2017/0101102  A1) hereinafter Matei.

Regarding claim 9, Nishimura and Kuffner disclose the invention with respect to claim 5.
However, the combination of Nishimura and Kuffner fails to disclose wherein the road feature includes a sign depicting a road curve.
Matei discloses wherein the road feature includes a sign depicting a road curve [see Paragraph 0086 - discusses detecting traffic signs (see Paragraph 0083 - discusses that overtaking on curves is dangerous due to the oncoming vehicle cannot be seen), overlaps will not take place].
Matei suggests that overtaking vehicles along curves is dangerous due to oncoming vehicles [see Paragraph 0086] and that using additional information such as road signs increases the functionality of the safety system (for autonomous vehicles)  [see Paragraph 0084].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the detection system as taught by Nishimura to detect road signs depicting curves as taught by Matei in order to increase the functionality of safety (for autonomous vehicles)  [Buerkle, see Paragraphs 0084-0086].
Claims 16 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura in view of Kuffner further in view of Fan et al. (U.S. Publication No. 2019/0086925 A1) hereinafter Fan.
Regarding claim 16, Nishimura and Kuffner disclose the invention with respect to claim 1.
However, the combination of Nishimura and Kuffner fails to disclose wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a stored spline associated with a map. 
Fan discloses wherein execution of the instructions included in the memory further cause the at least one processor to determine the planned trajectory of the host vehicle based on a stored spline associated with a map [see Paragraph 0023 - discusses using maps and smoothing algorithms to generate smooth paths, see Paragraph 0084 - discusses using a path spline optimization approach to smooth a path trajectory with road constraints].
Fan suggests that a smooth reference line (trajectory) leads to more stable vehicle control [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to determine the planned trajectory of the host vehicle based on a stored spline associated with a map as taught by Fan in order to have more stable vehicle control [Fan, see Paragraph 0004].
Regarding claim 25, Nishimura and Kuffner disclose the invention with respect to claim 19.
However, the combination of Nishimura and Kuffner fails to disclose wherein the planned trajectory of the host vehicle is determined based on a stored spline associated with a map.
Fan discloses wherein the planned trajectory of the host vehicle is determined based on a stored spline associated with a map [see Paragraph 0023 - discusses using maps and smoothing algorithms to generate smooth paths, see Paragraph 0084 - discusses using a path spline optimization approach to smooth a path trajectory with road constraints].
Fan suggests that a smooth reference line (trajectory) leads to more stable vehicle control [see Paragraph 0004].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the navigation system as taught by Nishimura to determine the planned trajectory of the host vehicle based on a stored spline associated with a map as taught by Fan in order to have more stable vehicle control [Fan, see Paragraph 0004].
Response to Arguments
Applicant’s arguments appear to be directed solely to the amended subject matter, and are not persuasive, as noted supra in the rejections of that claimed subject matter.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.M.G./Examiner, Art Unit 3665 
/CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665